Citation Nr: 1048171	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for a left shoulder strain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to April 
2004, and from April 2006 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


FINDING OF FACT

The Veteran was diagnosed with left shoulder strain following 
injury in service with continued complaints of left shoulder pain 
following service.


CONCLUSION OF LAW

Left shoulder strain was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable finding with regard to the claim for 
service connection for a left shoulder condition and the need to 
remand the other issues on appeal, no further discussion of VCAA 
compliance is warranted at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that a formal finding was made by VA, on January 
8, 2008, that with the exception of several service treatment 
records submitted by the Veteran dated August 2006 through June 
2007, that the Veteran's service treatment records are unable to 
be located, and therefore are unavailable for review.  The Board 
is mindful that, in a case such as this, VA has a heightened 
obligation to assist the Veteran in the development of his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  

Turning to the evidence, the available service treatment records 
indicate that he injured his left shoulder in May 2007 when he 
was lifting HESCOs while building a prison in Iraq.  The Veteran 
indicated that following the incident he felt a sharp pain when 
lifting his arm, and when moving his arm in any forward motion.  
The Veteran further indicated that he felt a dull throbbing pain 
in his arm and shoulder when at rest.  Upon examination following 
the incident, the physician noted that the Veteran did not have 
full range of motion in his shoulder joint, and there was 
swelling of the shoulders and tenderness upon palpitation of his 
shoulder muscle.  No edema or erythema, and no warmth or 
deformities were noted.  The clinician indicated that the 
Veteran's external left shoulder rotation, flexion, and extension 
were all normal, and there was no instability or weakness in the 
left shoulder.  Ultimately, the Veteran was diagnosed with a left 
shoulder sprain.  The Veteran was treated with a prescription of 
naproxen for pain, and released without limitations.  

Following service, in August 2007, the Veteran was treated for 
complaints of a history of left shoulder weakness and pain, which 
the Veteran reported to be a four out of ten in terms of pain on 
a scale of one to ten, with abduction, lifting, and carrying.  On 
this occasion, a left shoulder x-ray was performed and showed 
normal results.  Specifically, the left shoulder did not show any 
bone or joint abnormalities, and the overlying soft tissues were 
unremarkable.  

In September 2007 the Veteran continued to experience pain in his 
left shoulder, which caused him to undergo a private MRI.  On 
this occasion, the radiologist noted that the Veteran's rotator 
cuff was intact with minimal acromioclavicular joint and 
hypertrophic changes, without definite MR evidence of 
impingement.  The radiologist further noted that the acromion of 
the coracoacromial arch is type one and that there is a mild 
acromioclavicular joint hypertrophic change superiorly but not 
inferiorly, and without effacement of the subacromial fat stripe.  
Additionally, the radiologist noted that an abnormal signal 
involving the anterior glenoid labrum was felt, which he stated 
may be indicative of a tear extending to the humeral articular 
surface.  The radiologist further stated that if indicated 
clinically, a conventional arthrography with post arthrographic 
MRI was recommended for further evaluation.

In October 2008 the Veteran was seen in a VA outpatient clinic 
complaining of left shoulder pain.  He noted that he injured his 
shoulder in Iraq was given NSAIDs without improvement and 
subsequently given Percocet.  He stated that his Percocet ran out 
2 months previously.  He reported constant pain of 8 to 9 out of 
10, which disturbs sleep, limits lifting, and limits full use of 
left hand.  Upon a physical examination, the examiner noted that 
there was no obvious deformity or warmth; however, there was 
point tenderness along the anterior and posterior margins of 
glenohumeral joint.  The examiner further noted that flexion and 
abduction were limited to 90 degrees due to shoulder pain.  This 
examiner further reviewed the private September 2007 MRI and 
noted that it showed an intact rotator cuff, minimal AC joint 
hypertrophic changes without definite MR evidence of impingement, 
and an abnormal signal involving the anterior glenoid labrum, 
which may indicate a tear extending to the humeral articular 
surface.  The examiner diagnosed the Veteran with left shoulder 
pain which he treated with ibuprofen 600 mg and oxycodone 10mg, 
for break through pain.

In this case the evidence shows the Veteran suffered a left 
shoulder injury during active duty, was seen shortly after 
service for complaints related to the left shoulder, had some 
objective findings noted on an MRI conducted only 2 months after 
discharge, and continued to have complaints of left shoulder pain 
more than one year later.  Such evidence reflects continuity of 
symptomatology since service.  Accordingly, after resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection for a left shoulder disorder, diagnosed as shoulder 
strain in service, is warranted.


ORDER

Service connection for left shoulder strain is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for headaches and 
fatigue.  

With regard to the Veteran's claim of entitlement to service 
connection for headaches, the available service treatment records 
indicate that the Veteran was treated for complaints of headaches 
in service.  In August 2006 the Veteran indicated he was 
experiencing nausea and a headache after being located within 
close proximity of where trash was being burned.  The Veteran 
reported relief after taking 400mg of Motrin, and the examiner 
indicated that the likely cause of the Veteran's symptoms was due 
to smoke inhalation.  In October 2006, the Veteran presented with 
complaints of headaches and frontal sinus pressure in his head.  
The examiner noted that the Veteran was experiencing rhinorrhea 
and congestion for the past few weeks.  On this occasion, the 
Veteran was diagnosed with allergic rhinitis and was treated with 
Flonase.  

In May 2007, a service treatment record indicates that the 
Veteran presented for treatment for complaints of a generalized 
headache and a sore throat after being in close proximity to a 
burn site while on duty as a military policeman.  On this 
occasion, it was first noted that the Veteran had high blood 
pressure and the Veteran's head appeared to be normal.  The 
Veteran was diagnosed with pharyngitis, however, the examiner 
also noted that examination of the Veteran was completely 
unremarkable, and that the Veteran's symptoms were unlikely due 
to serious smoke inhalation.  

Post-service VA treatment records pertaining to complaints of and 
treatment for headaches indicate that in August 2007, upon being 
treated for hypertension, the Veteran reported having a history 
of headaches.  Also in August 2007, the Veteran underwent a 
screening for a traumatic brain injury with negative results.  A 
screen for other symptoms indicated that the Veteran reported a 
history of headaches which he indicated have lasted for three 
months or longer and have interfered with his activities of daily 
living.  

With regard to fatigue, the Veteran's service treatment records 
indicate that in April 2007, the Veteran presented with 
complaints of abdominal pain and fatigue.  On this occasion, the 
Veteran reported that he was experiencing such symptoms for two 
previous months and that he had blood in his stool which is what 
prompted him to seek treatment.  The Veteran's hemoccult was 
negative and he was diagnosed with abdominal pain in the upper 
right belly.  A consult was sent to surgery and the Veteran was 
released without limitations.  

An October 2008 VA treatment record notes complaints of fatigue. 

Given the facts as outlined above, the Veteran should now be 
afforded a VA examination with medical opinion in order to 
determine whether his current complaints of headache and fatigue 
constitute chronic disabilities that arose during service or are 
otherwise related to any incident of service.  See 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the Veteran was scheduled for a VA 
examination in January 2008 at a Florida VA Medical Center, but 
did not report for it.  However, the Veteran maintains that he 
did not receive notice of such examination, and there is no 
indication in the claims file that the Veteran was sent notice of 
such examination.  It appears from the record that between 
January 2008 and October 2008, the Veteran moved from Florida to 
New Jersey.  Thus, good cause for his failure to report for the 
examination is shown.  

However, since the Board has determined that a medical 
examination is necessary in the instant case, the Veteran is 
hereby informed that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and a 
claimant, without "good cause" fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for headaches and 
fatigue since his discharge from service.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If 
any requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.  

In addition, obtain current VA treatment 
records dating since October 2008 from 
the East Orange, New Jersey VA healthcare 
system. 

2.	Schedule the Veteran for a VA 
neurological examination to determine the 
presence of any chronic headache 
condition, and to obtain an opinion as to 
whether any such disorder identified is 
possibly related to service.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
suffers from a chronic headache disorder.  
If so, the examiner should opine as to 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability or greater) that the current 
headache disability arose during service 
or is otherwise related to any incident 
of service, including the Veteran's in-
service complaints of headaches.

A complete rationale for all opinions 
expressed should be provided.

3.	Schedule the Veteran for a VA fatigue 
examination to determine the presence of 
a chronic disorder manifested by fatigue, 
and to obtain an opinion as to whether 
any such disorder identified is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
suffers from chronic fatigue disorder or 
if his claimed fatigue is merely a 
symptom of another disorder.  If the 
Veteran suffers from a diagnosed fatigue 
disorder, the examiner should opine as to 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability or greater) that the current 
disorder arose during service or is 
otherwise related to any incident of 
service, including the Veteran's in-
service complaint of fatigue.

4.	After the development requested above has 
been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


